 



Exhibit 10.46
Form of Deferred Stock Award
Agreement for Employees
2007 STOCK INCENTIVE PLAN
OF
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
DEFERRED STOCK AWARD AGREEMENT
     AGREEMENT made as of _________, 20___, by and between SPECIALTY
UNDERWRITERS’ ALLIANCE, INC., a Delaware corporation (the “Company”), and
_________(the “Holder”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the 2007 Stock Incentive Plan of Specialty
Underwriters’ Alliance, Inc. (the “Stock Incentive Plan”) pursuant to which
deferred stock awards with respect to shares of the Company’s common stock
(“Shares”) may be awarded to employees and directors of the Company and its
subsidiaries (“Subsidiaries”); and
     WHEREAS, the Company has granted to the Holder a deferred stock award
pursuant to the Stock Incentive Plan; and
     WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to said deferred stock award;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
     FIRST: Pursuant to the Stock Incentive Plan, the Holder has been awarded on
_________, 20___(the “Award Date”), a deferred stock award with respect to
_________Shares (the “Deferred Stock Award” and such Shares, the “Deferred
Shares”), subject to the terms, conditions and restrictions set forth in the
Stock Incentive Plan and in this Agreement.

 



--------------------------------------------------------------------------------



 



     SECOND: Except as otherwise provided pursuant to the Stock Incentive Plan
and this Agreement, the Deferred Stock Award shall vest [100% on the first
anniversary of the Award Date -OR- at the rate of 20% on each of the first five
anniversaries of the Award Date (each such anniversary being referred to herein
as a “Deferred Share Delivery Date”)], provided the Holder is still in the
employ or service of the Company or a Subsidiary on each respective vesting
date. If the Holder’s employment with the Company and its Subsidiaries
terminates prior to the date on which any portion of the Deferred Stock Award
becomes vested, then the number of Deferred Shares that have not vested shall
not be issuable to the Holder. [Notwithstanding the foregoing, if (i) the Holder
retires from the Company or a Subsidiary at or after age 55 and after at least
five years of employment with the Company or a Subsidiary following the initial
public offering of the Company (“Post-IPO Employment”), and (ii) the sum of the
Holder’s (A) age at retirement and (B) Post-IPO Employment at retirement exceeds
65, then a portion of the Deferred Stock Award which was not previously vested
shall become vested, in accordance with the following schedule, provided that
the Holder has given the Company a nine-month advance written notice of such
retirement (which notice requirement may be waived by the Committee in its sole
discretion) and that the Holder continues to comply, through the applicable
Deferred Share Delivery Dates, with the non-competition requirements of the
Holder’s Employment and Change of Control Agreement with the Company:
50% — 5 years of Post-IPO Employment at Retirement
60% — 6 years of Post-IPO Employment at Retirement
70% — 7 years of Post-IPO Employment at Retirement
80% — 8 years of Post-IPO Employment at Retirement
90% — 9 years of Post-IPO Employment at Retirement
100% — 10 years of Post-IPO Employment at Retirement]
     The number of Deferred Shares with respect to which the Deferred Stock
Award has become vested, if any, shall be issued to the Holder on or as soon as
practicable following the applicable

-2-



--------------------------------------------------------------------------------



 



Deferred Share Delivery Date, and in no event later than the end of the calendar
year which includes the Deferred Share Delivery Date; provided, however, that if
the vesting of the Deferred Stock Award is accelerated pursuant to the
acceleration provisions of the Stock Incentive Plan, then the Deferred Shares
shall be issued to the Holder as soon as practicable after having become vested,
and in no event later than 2-1/2 months following the end of the calendar year
in which such vesting occurs. With respect to any issuance of Deferred Shares,
any applicable restrictions or conditions under the requirements of any stock
exchange upon which the Deferred Shares or shares of the same class are listed
at the time of issuance, and under any securities law applicable to such Shares,
shall be imposed.
     THIRD: Prior to the date on which the Deferred Shares are issued to the
Holder, the Holder shall have no rights of a stockholder of the Company or any
other rights with respect to any assets of the Company, other than the rights of
a general unsecured creditor of the Company.
     FOURTH: If, with respect to the Deferred Stock Award or the Deferred
Shares, the Company shall be required to withhold amounts under applicable
federal, state or local tax laws, rules or regulations, the Company shall be
entitled to take such action as it deems appropriate in order to ensure
compliance with such withholding requirements and may, at its election, have the
Company or its agents withhold such vested number of Deferred Shares as would
otherwise be issuable and which shall have a Fair Market Value, valued on the
date on which such Deferred Shares were issued to the Holder.
     FIFTH: The Company and the Holder each hereby agree to be bound by the
terms and conditions set forth in the Stock Incentive Plan, which terms and
conditions are hereby

-3-



--------------------------------------------------------------------------------



 



incorporated by reference. Any capitalized terms used in this Agreement which
are not defined herein shall have the same definitions as set forth in the Stock
Incentive Plan.
     SIXTH: This Agreement shall not be construed as giving the Holder any
rights to be an employee of the Company or any of its Subsidiaries, or any other
employment rights or relationship.
     SEVENTH: This Agreement shall inure to the benefit of, and be binding on,
the Company and its successors and assigns, and shall inure to the benefit of,
and be binding on, the Holder and his heirs, executors, administrators and legal
representatives. This Agreement shall not be assignable by the Holder.
     EIGHTH: Each provision of this Agreement is intended to be severable. If
any term or provision hereof is held by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the validity of the remaining provisions of this Agreement,
which shall continue in full force and effect.
     NINTH: Except as required by Delaware corporate law, this Agreement shall
be subject to, and construed in accordance with, the laws of the State of
Illinois without giving effect to principles of conflicts of law. The Company
and the Holder each hereby consent to the personal jurisdiction and venue of the
state (and federal, if applicable) courts in the State of Illinois, for
resolution of all disputes and causes of action arising out of the Stock
Incentive Plan, the Deferred Stock Award or this Agreement, and the Company and
the Holder each hereby waive all questions of personal jurisdiction and venue of
such courts, including, without limitation, the claim or defense therein that
such courts constitute an inconvenient forum. THE COMPANY AND THE HOLDER EACH
HEREBY WAIVE THEIR RESPECTIVE

-4-



--------------------------------------------------------------------------------



 



RIGHT TO A JURY TRIAL IN ANY ACTION ARISING OUT OF THE STOCK INCENTIVE PLAN, THE
DEFERRED STOCK AWARD OR THIS AGREEMENT.
     TENTH: This Agreement, together with the Stock Incentive Plan, constitutes
the entire agreement between the parties hereto with respect to the Deferred
Stock Award.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

            SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
        By:                     [Name of Holder]     

-5-